DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 05/23/2022. The applicant does not submit an Information Disclosure Statement. The double patent rejection is withdrawn pursuant to applicant’s submission on 05/23/2022 of a terminal disclaimer. The section 12 rejection is also withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. 
The claims recite a method of operating a usage-based maintenance system for one of a plurality of vehicles that is arranged in a fleet. The steps of the method in claim | are determining a usage parameter indicating a usage characteristic, scoring the determined usage parameter, and determining a maintenance discount according to the usage score. The claims do not identify what a usage parameter constitutes other than environmental exposure, throttle power usage, and flight time usage parameter. The features are vague like example 40 claim 2 of the 101-example guidance. Thus, the claims are abstract and can be performed by the mind. This judicial exception is not integrated into a practical application because the claims do not identify with specificity how the data is gathered and then how the data is used in a practical application other than to evaluate or observe how the vehicle performs. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have a real-world tangible output. The claims do not identify how the score or other data is used to determine whether maintenance repair work needs to be performed on a vehicle. The claims do not identify a concrete real threshold for making that determination. Therefore, the claims fail the second prong and are not eligible for patent protection.
Claims 12 — 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims recite a system for providing usage-based maintenance services. Within the system claims the processor is configured to determine from a sensor input a usage parameter, score the determined usage parameter according to a fleet usage model, and then determine a maintenance discount. The claims do not identify what a usage parameter constitutes other than environmental exposure, throttle power usage, and flight time usage parameter. The features are vague like example 40 claim 2 of the 101-example guidance. This judicial exception is not integrated into a practical application because the claims do not identify what the input data constitutes, or a usage parameter, or what the discount constitutes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have a real-world tangible output. The claims do not identify how the score or other data is used to determine whether maintenance repair work needs to be performed on a vehicle. The claims do not identify a concrete real threshold for making that determination. Therefore, the claims fail the second prong and are not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturlaugson US 2018/0346151.
As per claim 1, A method of operating a usage-based maintenance system for one of a plurality of vehicles that is arranged in a fleet, the method comprising: 
receiving, by a processor from a sensor system of the fleet, sensor input; (Sturlaugson paragraph 0030 discloses, “As shown generally in FIGS. 1 and 2, subsystems 32 generally include sensors 46 configured to measure and/or monitor the performance of individual components 44, groups of components 44, and/or the subsystem 32.”)
determining, by the processor from the sensor input and for a time period, a usage parameter of the vehicle, the usage parameter indicating a usage characteristic of the vehicle over the time period; (Sturlaugson paragraph 0081 discloses, “The time window may be the duration of a flight of the aircraft, a portion of the duration of a flight of the aircraft, or a period of time including one or more flights of the aircraft.” And paragraph 0078 discloses, “Predictive maintenance systems 10 may include a feature extraction module 62 that is configured to extract feature data 26 from flight data 24 collected during a flight of the aircraft 30. The flight data 24 and the extracted feature data 26 may relate to the performance of the aircraft 30 (e.g., flight performance), the subsystem that includes the selected component, and/or the selected component. The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.”)
scoring, by the processor, the determined usage parameter according to a fleet usage model to produce a usage score, the fleet usage model being based on usage of the vehicles across the fleet; (Sturlaugson paragraph 0086 discloses, “By reliably predicting future component performance (e.g., a future non-performance event) and thereby enabling a more predictive schedule for repairs and demand for spare parts, methods 100 may contribute to overall aircraft maintenance, and paragraph 0089 discloses, “Calculating performance 108 may include scoring models 120, weighting models 122, and aggregating models 124. Scoring models 120 includes applying an ensemble of related models (e.g., ensemble 64 of related primary models 66) to the feature data extracted from flight data to produce a positive classification score and/or a negative classification score (e.g., positive classification score 76 and/or negative classification score 78).”)
determining, by the processor, a value of a maintenance discount according to the usage score within a maintenance discount model of the fleet. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 2, The method of claim 1, wherein the usage parameter includes at least one of: 
a flight time usage parameter indicating time spent in-flight during the time period; (Sturlaugson paragraph 0081 discloses, “The time window may be the duration of a flight of the aircraft, a portion of the duration of a flight of the aircraft, or a period of time including one or more flights of the aircraft.”)
an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period; (Sturlaugson paragraphs 0081 and 0078) and 
a throttle power usage parameter indicating powering of an engine of the vehicle during the time period. (Sturlaugson paragraph 0032 discloses, “Generally, sensors 46 and/or controllers 50 are configured to collect data during flight of the aircraft 30. The data collected from the sensors 46 are flight data 24. Data may include records of environmental conditions (e.g., temperature, pressure, humidity), aircraft operation (e.g., airspeed, altitude, ground location, heading), flight performance (e.g., acceleration (in a direction and/or about an axis), vertical acceleration, strain, velocity (in a direction and/or about an axis), vertical velocity, pitch rate, roll rate, yaw rate, angle of attack, attitude, etc.), subsystem operation (actual operation), subsystem command status (expected operation), component operation (actual operation), and/or component command status (expected operation). Controller 50 may be configured to store flight data 24, e.g., in a flight database 12, and may be referred to as a flight data storage system.”)
As per claim 3, The method of claim 2, further comprising detecting a flight phase of the vehicle; and wherein determining the throttle power usage parameter includes determining a time spent at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 4, The method of claim 2, further comprising detecting a flight phase of the vehicle; and wherein determining the throttle power usage parameter includes determining a throttle position of the vehicle at the detected flight phase during the time period. (Sturlaugson paragraph 008 1)
As per claim 5, The method of claim 2, wherein determining the usage parameter includes determining at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032)
wherein scoring the determined usage parameter includes producing a first score of one of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086)
wherein scoring the detected usage parameter includes producing a second score of another of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score)
further comprising combining the first score and the second score to produce a combined usage score; (Sturlaugson paragraph 0068 discloses, “The weighted positive scores of the primary models 66 may be combined by summing (and/or averaging, etc.) the individual weighted positive scores for all (or a subset, e.g., a filtered subset) of the primary models 66.”) and 
wherein determining the maintenance discount includes determining the maintenance discount according to the combined score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 6, The method of claim 5, further comprising weighting the first score and the second score differently to produce a combined weighted usage score; (Sturlaugson paragraph 0068 discloses, “The weighted positive scores of the primary models 66 may be combined by summing (and/or averaging, etc.) the individual weighted positive scores for all (or a subset, e.g., a filtered subset) of the primary models 66.”) and 
wherein determining the maintenance discount includes determining the maintenance discount according to the combined weighted usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 7, The method of claim 6, wherein determining the usage parameter includes determining each of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032) and 
further comprising weighting the flight time usage parameter more than the environmental exposure usage parameter and weighting the environmental exposure usage parameter more than the throttle power usage parameter to produce the combined weighted usage score. (Sturlaugson paragraph 0068 and 0069
As per claim 8, The method of claim 1, further comprising collecting usage data from across the fleet and creating the fleet usage model from the collected usage data. (Sturlaugson paragraph 0032 discloses, “The flight database 12 may be at least partially stored in the controller 50 and/or the predictive maintenance system 10. The flight database 12 may include flight data 24 from more than one flight of the aircraft 30 and may include flight data 24 from a plurality of aircraft 30 (e.g., a fleet of aircraft 30).” And paragraph 0089 discloses, “Calculating performance 108 may include scoring models 120, weighting models 122, and aggregating models 124. Scoring models 120 includes applying an ensemble of related models (e.g., ensemble 64 of related primary models 66) to the feature data extracted from flight data to produce a positive classification score and/or a negative classification score (e.g., positive classification score 76 and/or negative classification score 78).”)
As per claim 9, The method of claim 8, further comprising creating a maintenance discount model from the collected usage data. (Sturlaugson paragraphs 0089 and 0090) 
As per claim 10, The method of claim 1, further comprising displaying the usage score and the determined maintenance discount. (Sturlaugson paragraph 0089 and 0090)
As per claim 11, The method of claim 10, further comprising displaying a past discount from another time period. (Sturlaugson paragraph 0089 and 0090)
As per claim 12, A system for providing usage-based maintenance services for a vehicle among a plurality of vehicles arranged in a fleet, the system comprising:
a processor; (Sturlaugson paragraph 0097 discloses, “The processing unit 202 may include one or more computer processors 204 and may include a distributed group of computer processors 204. The processing unit 202 may include, or be implemented on, programmable, reconfigurable, and/or dedicated hardware such as field-programmable gate arrays, digital signal processors, and/or application specific integrated circuits.”)
a sensor system with a sensor configured detect characteristics of the vehicle and configured to provide sensor input corresponding to the detected characteristics to the processor; (Sturlaugson paragraph 0030 discloses, “As shown generally in FIGS. 1 and 2, subsystems 32 generally include sensors 46 configured to measure and/or monitor the performance of individual components 44, groups of components 44, and/or the subsystem 32. Additionally or alternatively, sensors 46 may measure and/or monitor the environmental condition, the condition of one or more components 44, and/or the inputs and/or outputs of the subsystem 32 and/or the component(s) 44. Sensors 46 may be utilized in built-in testing, performance monitoring, and/or subsystem control. Sensors 46 may be and/or may include encoders, accelerometers, position sensors, electrical meters, electronic compasses, strain gauges, temperature sensors, and/or pressure transducers.”)
a data storage device having a fleet usage model stored thereon, the fleet usage model being based on usage of the vehicles across the fleet; (Sturlaugson paragraph 0098 discloses, “The computerized system 200 also may include a computer-readable storage media assemblage 212 that is operatively coupled to the processing unit 202 and/or the computer-readable memory 206, e.g., by communications infrastructure 210.”)
the processor configured to determine from the sensor input, for the time period, a usage parameter of the vehicle, the usage parameter indicating usage of the vehicle over the time period; (Sturlaugson paragraph 0081 discloses, “The time window may be the duration of a flight of the aircraft, a portion of the duration of a flight of the aircraft, or a period of time including one or more flights of the aircraft.” And paragraph 0078 discloses, “Predictive maintenance systems 10 may include a feature extraction module 62 that is configured to extract feature data 26 from flight data 24 collected during a flight of the aircraft 30. The flight data 24 and the extracted feature data 26 may relate to the performance of the aircraft 30 (e.g., flight performance), the subsystem that includes the selected component, and/or the selected component. The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.”)
the processor configured to score the determined usage parameter according to a fleet usage model to produce a usage score, the fleet usage model being based on usage of the vehicles across the fleet; (Sturlaugson paragraph 0086 discloses, “By reliably predicting future component performance (e.g., a future non-performance event) and thereby enabling a more predictive schedule for repairs and demand for spare parts, methods 100 may contribute to overall aircraft maintenance, fleet management, and material logistics.” and paragraph 0089 discloses, “Calculating performance 108 may include scoring models 120, weighting models 122, and aggregating models 124. Scoring models 120 includes applying an ensemble of related models (e.g., ensemble 64 of related primary models 66) to the feature data extracted from flight data to produce a positive classification score and/or a negative classification score (e.g., positive classification score 76 and/or negative classification score 78).”) and
the processor configured to determine a value of a maintenance discount according to the usage score within a maintenance discount model of the fleet. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 13, The system of claim 12, wherein the usage parameter includes at least one of:
a flight time usage parameter indicating time spent in-flight during the time period; (Sturlaugson paragraphs 0081 and 0078)
an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period; (Sturlaugson paragraph 0032) and
a throttle power usage parameter indicating powering of an engine of the vehicle during the time period. (Sturlaugson paragraph 0032)
As per claim 14, The system of claim 13, wherein the sensor system is configured to detect a flight phase of the vehicle; (Sturlaugson paragraph 0032) and wherein the sensor system is configured to determine the throttle power usage parameter by determining a time spent at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 15, The system of claim 13, wherein the sensor system is configured to detect a flight phase of the vehicle; (Sturlaugson paragraph 0032) and wherein the sensor system is configured to determine the engine power usage parameter by determining a throttle position of the vehicle at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 16, The system of claim 13, wherein the processor is configured to:
determine at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032)
produce a first score of one of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086)
produce a second score of another of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score) and
combine the first score and the second score to produce a combined usage score; (Sturlaugson paragraph 0068 discloses, “The weighted positive scores of the primary models 66 may be combined by summing (and/or averaging, etc.) the individual weighted positive scores for all (or a subset, e.g., a filtered subset) of the primary models 66.”) and
wherein the processor is configured to determine the maintenance discount according to the combined usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 12 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 17, The system of claim 15, wherein the processor is configured to weight the first score and the second score differently to produce a combined weighted usage score; (Sturlaugson paragraph 0068) and wherein the processor is configured to determine the maintenance discount according to the combined weighted usage score. (Sturlaugson paragraph 0090
As per claim 18, The system of claim 12, wherein the sensor system is included at a terminal device of the vehicle; (Sturlaugson paragraph 0037 discloses, “The predictive maintenance system 10 may include a display that is configured to present visual, audio, and/or tactile signals to an operator and/or user of the predictive maintenance system 10.”) wherein the processor is included at a server device of the system, the processor configured to collect usage data from across the fleet and create the fleet usage model from the collected usage data. (Sturlaugson paragraph 0086)
As per claim 19, The system of claim 12, further comprising a user interface configured to output the usage score and the determined value of the maintenance discount. (Sturlaugson paragraph 0037 discloses, “The predictive maintenance system 10 may include a display that is configured to present visual, audio, and/or tactile signals to an operator and/or user of the predictive maintenance system 10. The signals may be configured to indicate system information, for example, indicating the identity of the selected component 44, a performance status and/or performance category (e.g., operational, good, degraded performance, non-performing, impending non-performance, and/or maintenance needed), that the selected component 44 is likely to non-perform (or likely to perform), and/or the predicted remaining useful life of the selected component 44 (e.g., the number of flights before predicted non-performance).”)
As per claim 20, A method of operating a usage-based maintenance system for one of a plurality of aircraft that is arranged in a fleet, the method comprising:
Receiving, by a processor from a sensor system of the fleet, sensor input; (Sturlaugson paragraph 0030 discloses, “As shown generally in FIGS. 1 and 2, subsystems 32 generally include sensors 46 configured to measure and/or monitor the performance of individual components 44, groups of components 44, and/or the subsystem 32.”)
determining, by the processor from the sensor input and for a time period, a flight time usage parameter indicating time spent in- flight during the time period, an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period, and a throttle power usage parameter indicating powering of an engine of the vehicle during the time period; (Sturlaugson paragraph 0032)
scoring, by the processor, the determined flight time usage parameter according to a fleet flight time usage model to produce a first usage score, the fleet flight time usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0086)
scoring, by the processor, the determined environmental exposure usage parameter according to a fleet exposure usage model to produce a second usage score, the fleet exposure usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score)
scoring, by the processor, the determined throttle power usage parameter according to a fleet throttle power usage model to produce a third usage score, the fleet throttle power usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0068)
combining, by the processor, the first usage score, the second usage score, and the third usage score to produce a combined usage score; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a third score that has not showed a new manner of calculating a third score is thus the same as the first score) and
determining, by the processor, a maintenance discount according to the combined usage score within a maintenance discount model of the fleet. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments that the independent claims are amended to as to overcome the section 101 rejection, the rejection is maintained. The applicant uses the analysis under Alice to emphasize the amendments are adequate. However, the standard is established in the 2019 Subject Matter Eligibility Guidance. The claims fail to specify what the various features constitute. Those features include usage parameters, maintenance discount, usage characteristics, and scoring. The features are so broad as to not identify what exactly needs maintenance work and when. The features are vague like example 40 claim 2 of the 101-example guidance. The model doesn’t define what is measured against a defined threshold as to identify when maintenance is needed. The claims also fail to claim an output of the operation. The inventive concept is a program that identifies the performance of a vehicle over the course of time, but the invention does not claim how that information is displayed or presented. Thus, one skilled in the art would not understand how the degradation of the vehicle is conveyed to a user. If the claims were amended to claim a display or some other user output and define with specificity what is measured to determine when maintenance is needed then that would overcome the rejection.
With respect to applicant’s arguments regarding the section 102 reference rejection, the at discloses the claimed features and anticipates the claimed invention. The invention is directed to the function of a method and system that identifies the performance of a aircraft and predicts when it may need maintenance. The art of record performs all those functions and identifies specifically what parts and systems are measured and scores through a predictive model when they will need maintenance. The art of record tracks past flights and keeps a history of the usage of the components paragraph 0019. The art of record does not use the exact language as the claims, however, performs the functional equivalent operations and identifies with specificity what parameters are measured and against a specific threshold. Thus the rejection remains.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666